
	
		I
		111th CONGRESS
		1st Session
		H. R. 2427
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. DeLauro (for
			 herself, Ms. Schwartz,
			 Ms. Schakowsky,
			 Mr. Lipinski,
			 Mrs. Christensen,
			 Mrs. Capps,
			 Mr. McGovern,
			 Mr. Courtney,
			 Mr. Blumenauer,
			 Mr. Berman,
			 Mr. Delahunt, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  establish Federal standards for health insurance forms, quality, fair
		  marketing, and honesty in out-of-network coverage in the group and individual
		  health insurance markets, to improve transparency and accountability in those
		  markets, and to establish a Federal Office of Health Insurance Oversight to
		  monitor performance in those markets, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Informed Consumer Choices in Health Care Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. New minimum Federal standards for health insurance
				forms, quality, fair marketing, and honesty in out-of-network
				coverage.
					Sec. 4. Health Insurance accountability
				initiatives.
					Sec. 5. Health insurance transparency initiatives.
					Sec. 6. Office of Health Insurance Oversight.
					Sec. 7. Standards and accountability and transparency
				initiatives for group health plans through Departments of Labor and the
				Treasury.
				
			2.FindingsCongress finds the following:
			(1)Effective
			 competition in private health insurance markets requires that consumers must
			 have extensive and meaningful information about what health insurance covers,
			 what it costs, and how it works.
			(2)Based on the information currently provided
			 by health insurers, patients are unable to predict what their health insurance
			 coverage limits or out-of-pocket costs would be if they had a serious illness.
			 72 million adults under age 65 had problems paying medical bills or were paying
			 off medical debt in 2007, and 61 percent of those were insured at the time care
			 was provided.
			(3)It is difficult to
			 impossible for consumers to obtain a copy of a health insurance policy from an
			 insurance company before they purchase it.
			(4)Consumers often
			 find it difficult to navigate and evaluate their choices in today’s health
			 insurance markets and many select a sub-optimal plan as a result.
			(5)The Institute of
			 Medicine of the National Academy of Sciences has estimated that nearly half of
			 all American adults—90 million people—have difficulty understanding and using
			 health information.
			(6)The Office of
			 Disease Prevention and Health Promotion in the Department of Health and Human
			 Services reports that only 12 percent of the population using a table can
			 calculate an employee’s share of health insurance costs for a year.
			(7)A
			 RAND Corporation study found that making it easier to get information about
			 insurance products and simplifying the applications process would increase
			 purchase rates as much as modest subsidies would, and all these reports prove
			 the need for a fundamental improvement in the way insurance choices are made
			 available to consumers.
			(8)Insurance forms
			 provided to patients and providers are often confusing, difficult to reconcile
			 with medical bills, and vary widely from insurer to insurer, thereby adding
			 complexity and administrative waste to the health care system.
			(9)Research indicates
			 that physicians divert substantial resources, as much as 14 percent of their
			 total revenue, to ensure accurate insurance payments for their services.
			 Hospitals spend as much as 11 percent of their total revenue on billing and
			 insurance-related costs. These include time spent determining patient insurance
			 eligibility and benefit structure. One study found that paperwork adds at least
			 30 minutes to every hour of patient care.
			(10)According to the
			 American Medical Association, there is wide variation in how often health
			 insurers pay nothing in response to a physician claim and in how they explain
			 the reason for the denial. There is no consistency in the application of codes
			 used to explain the denials, making it extremely expensive for physician
			 practices to determine how to respond.
			(11)According to the
			 American Medical Association, more than half of health insurers in a recent
			 study did not provide physicians with the transparency necessary for an
			 efficient claims processing system.
			(12)According to the
			 American Medical Association, payers vary widely on how often they use
			 proprietary rather than public claims edits to reduce payments (ranging from
			 zero to as high as nearly 72 percent). The use of undisclosed proprietary edits
			 inhibits the flow of transparent information to physicians, adding additional
			 administrative costs to reconcile claims.
			(13)The Federal government currently lacks
			 capacity to carry out responsibility for oversight and enforcement of current
			 law requirements on health insurance issuers and to provide States with
			 technical assistance in effectively enforcing Federal minimum standards for
			 health insurance.
			(14)In order to improve the functioning of the
			 private health insurance market, assure the application of existing
			 requirements to health insurance coverage, and reduce administrative hassles
			 for patients and providers, there is a need for periodic examinations and
			 audits of such coverage, for greater disclosure of information regarding the
			 terms and conditions of such coverage, and for the establishment of a Federal
			 oversight office to ensure enforcement of standards.
			3.New minimum
			 Federal standards for health insurance forms, quality, fair marketing, and
			 honesty in out-of-network coverage
			(a)Group Health
			 InsuranceTitle XXVII of the
			 Public Health Service Act is amended by inserting after section 2707 the
			 following new section:
				
					2708.Standards for
				health insurance forms, quality, fair marketing, and honesty in out-of-network
				coverage
						(a)Defining
				Insurance Terms; Standardizing Insurance Forms
							(1)In
				generalThe Secretary shall
				provide for the development of standards for the information that health
				insurance issuers are required to provide to group health plans to promote
				informed choice of health insurance coverage by such plans.
							(2)Standard
				definitions of insurance and medical terms
								(A)In
				generalThe Secretary shall provide for the development of
				standards for the definitions of terms used in group health insurance coverage,
				including insurance-related terms (including the insurance-related terms
				described in subparagraph (B)) and medical terms (including the medical terms
				described in subparagraph (C)).
								(B)Insurance-related
				termsThe insurance-related
				terms described in this subparagraph are premium, deductible, co-insurance,
				co-payment, out-of-pocket limit, preferred provider, non-preferred provider,
				out-of-network co-payments, UCR (usual, customary and reasonable) fees,
				excluded services, grievance and appeals, and such other terms as the Secretary
				determines are important to define so that consumers may compare health
				insurance coverage and understand the terms of their coverage.
								(C)Medical
				termsThe medical terms
				described in this subparagraph are hospitalization, hospital outpatient care,
				emergency room care, physician services, prescription drug coverage, durable
				medical equipment, home health care, skilled nursing care, rehabilitation
				services, hospice services, emergency medical transportation, and such other
				terms as the Secretary determines are important to define so that consumers may
				compare the medical benefits offered by insurance health insurance and
				understand the extent of those medical benefits (or exceptions to those
				benefits).
								(3)Standardization
				of insurance formsThe Secretary shall provide for the
				development of standards for the forms used in connection with group health
				insurance coverage, including for—
								(A)applications for
				health insurance coverage;
								(B)explanations of
				benefits for such coverage;
								(C)filing of
				complaints, grievances, and appeals respecting such coverage; and
								(D)other common
				functions relating to such coverage as the Secretary deems appropriate.
								(4)Coverage facts
				labels for patient claims scenariosThe Secretary shall develop standards for
				coverage facts labels based on the patient claims scenarios described in
				section 2794(b)(4), which include information on estimated out-of-pocket
				cost-sharing and significant exclusions or benefit limits for such
				scenarios.
							(5)Personalized
				statementThe Secretary shall develop standards for an annual
				personalized statement that summarizes use of health care services and payment
				of claims with respect to an enrollee (and covered dependents) under group
				health insurance coverage in the preceding year.
							(6)Application of
				standardsNo group health insurance coverage may be offered for
				sale after the date that is two years after date of the enactment of this
				section unless—
								(A)the benefits and
				other terms of coverage are consistent with the definitional standards
				developed under paragraph (2);
								(B)the application
				and form of coverage and related forms are consistent with the standardized
				forms developed under paragraph (3); and
								(C)there is provided
				coverage facts labels described in paragraph (4) with respect to the
				coverage.
								(7)Periodic review
				and updatingThe Secretary
				shall periodically review and update, as appropriate, the standards developed
				under this subsection.
							(8)Evaluation of
				information resourcesIn
				developing, reviewing, and updating standards under this subsection, the
				Secretary shall provide for testing and evaluation of information resources in
				general and to specific audiences including those with low literacy skills.
							(9)ConsultationIn
				developing reviewing, and updating standards under this subsection, the
				Secretary shall consult with, among others, the National Association of
				Insurance Commissioners, health care professionals, researchers, health
				insurance issuers, group health plans, patient advocates, and literacy experts.
							(b)Quality
				Assurances for Health Insurance
							(1)In
				generalThe Secretary shall provide for the development of
				standards to assure the quality of benefits under group health insurance
				coverage. Such standards shall include standards relating to at least—
								(A)network adequacy
				and stability;
								(B)guaranteed
				coverage for one year of contracted benefits;
								(C)adequacy and
				stability of prescription drug networks;
								(D)utilization
				control systems; and
								(E)grievances and
				appeals.
								(2)Application of
				provisionsThe provisions of paragraphs (5) through (9) of
				subsection (a) apply to standards developed under this subsection in the same
				manner as such provisions apply to standards developed under subsection
				(a).
							(c)Marketing
							(1)In
				generalThe Secretary shall
				provide for the development of standards for the marketing of group health
				insurance coverage. Such standards shall include standards for at least—
								(A)marketing
				materials; and
								(B)sales
				commissions.
								(2)NondiscriminationNo
				group health insurance coverage may be offered for sale after the date that is
				two years after date of the enactment of this section unless the issuer
				provides the Secretary with a written certification that all marketing
				materials, seminars, and other outreach efforts in connection with the offering
				of such coverage do not discriminate on the basis of income, race, gender,
				ethnicity, or other demographic factors as determined by the Secretary.
							(3)Application of
				provisionsThe provisions of paragraphs (7) through (9) of
				subsection (a) apply to standards developed under this subsection in the same
				manner as such provisions apply to standards developed under subsection
				(a).
							(d)Honesty in
				coverage of out-of-network providersThe Secretary shall provide for the
				development of standards for the accuracy and clarity of coverage for
				out-of-network providers, including cost sharing and payments to such
				providers, for health insurance issuers in group health insurance coverage that
				provide such
				coverage.
						.
			(b)Application in
			 the individual marketSuch title is further amended by inserting
			 after section 2745 the following new section:
				
					2746.Standards for
				health insurance insurance forms, quality, fair marketing, and honesty in
				out-of-network coverageThe
				provisions of section 2708 shall apply under this part to individual health
				insurance coverage and enrollees in such coverage in the same manner as such
				provisions apply under part A in the case of group health insurance coverage
				and group health plans and participants and
				beneficiaries.
					.
			(c)Application to
			 the Medicare Advantage program and the Medicare prescription drug
			 program
				(1)Medicare Advantage
			 programSection 1852 of the Social Security Act (42 U.S.C.
			 1395w–22) is amended by adding at the end the following new subsection:
					
						(m)Standards for
				health insurance forms, quality, fair marketing, and honesty in out-of-network
				coverageThe provisions of section 2708(a) of the Public Health
				Service Act shall apply to Medicare Advantage organizations, Medicare Advantage
				plans, and enrollees in such plans in the same manner as such provisions apply
				under such section to group health insurance coverage and group health plans
				and participants and
				beneficiaries.
						.
				(2)Medicare
			 prescription drug programSection 1860D–4 of the Social Security
			 Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new
			 subsection:
					
						(m)Standards for
				health insurance forms, quality, fair marketing, and honesty in out-of-network
				coverageThe provisions of section 2708(a) of the Public Health
				Service Act shall apply to PDP sponsors, prescription drug plans, and enrollees
				in such plans in the same manner as such provisions apply under such section to
				group health insurance coverage and group health plans and participants and
				beneficiaries.
						.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to plan
			 years beginning after the date that is 2 years after the date of the enactment
			 of this Act.
				(d)Application to
			 FEHBPThe provisions of section 2708(a) of the Public Health
			 Service Act shall apply to the Federal Employees Health Benefits Program under
			 chapter 89 of title 5, United States Code, and to contractors, health plans,
			 and enrollees in such plans in the same manner as such provisions apply under
			 such section to group health insurance coverage and group health plans and
			 participants and beneficiaries.
			4.Health Insurance
			 accountability initiatives
			(a)Improved health
			 insurance accountabilityTitle XXVII of the Public Health Service
			 Act is amended by adding at the end the following new section:
				
					2793.Accountability
				initiatives
						(a)In
				generalThe Secretary, acting
				through the Office of Health Insurance Oversight established under section
				2795, shall undertake activities in accordance with this section to promote
				accountability of health insurance issuers in meeting Federal health insurance
				requirements, regardless of whether this relates to health insurance in the
				individual or group market.
						(b)Compliance
				examinations and audits
							(1)In
				generalWithout regard to
				whether or not there is a determination under section 2722(a)(2) or 2761(a)(2)
				with respect to a health insurance issuer, in carrying out this section, the
				Secretary shall conduct independent market conduct examinations and audits to
				monitor and verify the compliance of an health insurance issuer with Federal
				health insurance requirements. Such audits may include random compliance audits
				and targeted audits in response to complaints or other suspected
				non-compliance.
							(2)Recoupment of
				costsIn connection with such
				examinations and audits, the Secretary is authorized to recoup from health
				insurance issuers reimbursement for the costs of such examinations and audits
				of such issuers.
							(3)Relation to
				other authorityThe authorities under this section are in
				addition to any authorities of the Secretary, including authorities under
				sections 2722(b) and 2761(b).
							(c)Data collection
				and review
							(1)In
				generalThe Secretary shall collect and review data from health
				insurance issuers on health insurance coverage to monitor compliance with
				Federal health insurance requirements applicable to such issuers and coverage.
				Upon request by the Secretary, such issuers shall provide such data to the
				Secretary on a timely basis.
							(2)Elements to
				reviewIn carrying out this subsection, the Secretary shall
				review at least the following:
								(A)Underwriting guidelines to ensure
				compliance with applicable Federal health insurance requirements.
								(B)Rating practices
				to ensure compliance with such requirements.
								(C)Enrollment and disenrollment data,
				including information the Secretary may need to detect patterns of
				discrimination against individuals based on health status or other
				characteristics, to ensure compliance with such requirements (including
				nondiscrimination in group coverage, guaranteed issue, guaranteed renewability
				requirements applicable in all markets).
								(D)Post-claims underwriting and rescission
				practices to ensure compliance with such requirements relating to guaranteed
				renewability.
								(E)Marketing
				materials and agent guidelines to ensure compliance with applicable Federal
				health insurance requirements.
								(F)Data on the imposition of pre-existing
				condition exclusion periods and claims subjected to such exclusion
				periods.
								(G)Information on
				issuance of certificates of creditable coverage.
								(H)Information on
				cost-sharing and payments with respect to any out-of-network coverage.
								(I)Such other
				information as the Secretary may determine to be necessary to verify compliance
				with requirements of this title.
								(J)The application to
				issuers of penalties for violation of such requirements, including the failure
				to produce requested information.
								(3)Treatment of
				proprietary informationThe
				Secretary may request under this subsection information that is proprietary or
				that reveals a trade secret, but such information shall not be subject to
				further disclosure to the general public in a manner that reveals proprietary
				information or a trade secret.
							(4)Form and manner
				of informationInformation under paragraph (1) shall be
				provided—
								(A)in a form and manner specified by the
				Secretary; and
								(B)within 30 days of
				the date of receipt of the request for the information, or within such longer
				time period as the Secretary deems appropriate.
								(5)EnforcementThe
				Secretary shall have the same authority in relation to enforcement of requests
				for data under paragraph (1) as the Secretary has under section 2722(b).
							(6)Coordination
				with States
								(A)In
				generalThe Secretary shall coordinate with State insurance
				regulators so that data with respect to health insurance issuers and coverage
				are collected and reported in a common format.
								(B)ClearinghouseThe
				Secretary shall establish a clearinghouse for the sharing of data reported by
				health insurance issuers and for the findings from audits and investigations.
				Such clearinghouse may be established in conjunction with the National
				Association of Insurance Commissioners.
								(7)Coordination
				with Departments of Labor and TreasuryThe Secretary shall
				coordinate with the Secretaries of Labor and Treasury with respect to
				requirements to report data that affect health insurance coverage sold in
				connection with group health plans.
							(d)Health insurance
				accountability grants to States
							(1)In
				generalThe Secretary shall
				provide for grants to Departments of Insurance in States to strengthen their
				enforcement of Federal health insurance requirements with respect to health
				insurance issuers operating in such States. Such a grant shall only be made
				pursuant to an application made to the Secretary.
							(2)Funding
								(A)In
				generalOf the funds appropriated under subparagraph (B) for
				grants under this subsection, the Secretary shall provide a grant to each State
				with an application approved under paragraph (1).
								(B)AllocationFunds so appropriated for any fiscal year
				shall be apportioned among the States in accordance with a formula determined
				by the Secretary that takes into account the scope of health insurance subject
				to regulation under this title in each State and such other factors as the
				Secretary may specify.
								(C)Appropriations
				and authorizationsThere is hereby appropriated, out of any funds
				in the Treasury not otherwise appropriated for the first fiscal year in which
				this section is in effect, $10,000,000 for grants under this subsection, to be
				available until expended. For each subsequent fiscal year there is authorized
				to be appropriated such sums as may be necessary for such grants.
								(e)Federal health
				insurance requirements definedIn this part, the term
				Federal health insurance requirements means the requirements under
				this title insofar as they relate to health insurance issuers and health
				insurance coverage, whether in the individual or group market, and includes
				other requirements imposed under Federal law specifically in relation to the
				offering of health insurance coverage by health insurance
				issuers.
						.
			5.Health insurance
			 transparency initiatives
			(a)In
			 generalTitle XXVII of the
			 Public Health Service Act, as amended by section 3, is further amended by
			 adding at the end the following new section:
				
					2794.Transparency
				initiatives
						(a)In
				generalThe Secretary, acting
				through the Office of Health Insurance Oversight established under section
				2795, shall undertake activities in accordance with this section to promote
				transparency in costs, market practices, and other factors for health insurance
				coverage, regardless of whether the coverage is offered or in effect in the
				individual or group market.
						(b)Development and
				disclosure of standardized information
							(1)In
				generalIn carrying out this section, the Secretary shall provide
				for the development of—
								(A)standards for
				information about health insurance issuers, their health insurance policies,
				and their market practices with respect to such policies; and
								(B)standards for the disclosure of such
				information in a timely, consistent, and accurate manner by health insurance
				issuers about each health insurance policy marketed and in force.
								(2)Information to
				be disclosed
								(A)In
				generalIn carrying out this section, the Secretary shall require
				health insurance issuers to disclose to enrollees, potential enrollees,
				in-network health care providers, and others through a publicly available
				Internet website and other appropriate means at least the following concerning
				each policy of health insurance coverage marketed or in force, in such
				standardized manner as the Secretary specifies:
									(i)Full policy
				contract language.
									(ii)A
				summary of the information described in paragraph (3).
									(iii)For each of the
				scenarios developed under paragraph (4), the coverage facts label information
				developed under section 2709(a)(4).
									(B)Personalized
				statementIn carrying out this section, the Secretary shall
				require health insurance issuers to disclose to enrollees, in such standardized
				manner as the Secretary specifies, an annual personalized statement described
				in section 2708(a)(5).
								(3)Information to
				be disclosedThe information described in this paragraph is at
				least the following:
								(A)Data on the price
				of each new policy of health insurance coverage and renewal rating
				practices.
								(B)Information on claims payment policies and
				practices, including how many and how quickly claims were paid.
								(C)Information on
				provider fee schedules and usual, customary, and reasonable fees (for both
				network and out-of-network providers).
								(D)Information on
				provider participation and provider directories.
								(E)Information on
				loss ratios, including detailed information about amount and type of non-claims
				expenses.
								(F)Information on covered benefits,
				cost-sharing, and amount of payment provided toward each type of service
				identified as a covered benefit, including preventive care services recommended
				by the United States Preventive Services Task Force.
								(G)Information on
				civil or criminal actions successfully concluded against the issuer by any
				governmental entity.
								(H)Benefit exclusions and limits.
								(4)Development of
				patient claims scenarios
								(A)In
				generalIn order to improve the ability of individuals and group
				health plans to compare the coverage and value provided under different health
				insurance coverage, the Secretary shall develop a series of patient claims
				scenarios under which benefits (including out-of-pocket costs) under such
				coverage can be simulated for certain common or expensive conditions or courses
				of treatment, such as maternity care, breast cancer, heart disease, diabetes
				management, and well-child visits.
								(B)Consultation and
				basisThe Secretary shall develop the scenarios under this
				paragraph—
									(i)in consultation with the National
				Institutes of Health, the Centers for Disease Control and Prevention, the
				Agency for Healthcare Research and Quality, health professional societies,
				patient advocates, and others as deemed necessary by the Secretary; and
									(ii)based upon
				recognized clinical practice guidelines.
									(5)Manner of
				disclosure
								(A)In
				generalThe standards under paragraph (1)(B) shall provide for
				health insurance issuers to disclose the information under this
				subsection—
									(i)with all marketing
				materials;
									(ii)on the web site
				of the issuer; and
									(iii)at other times
				upon request.
									(B)Contract
				languageSuch standards also
				shall require the disclosure of full policy contract language in printed form
				upon request.
								(c)Application of
				enforcement provisionsThe provisions of sections 2722 and 2671
				shall apply to enforcement of the requirements of this section in the same
				manner as such provisions apply to the provisions of part A or part B,
				respectively. Under such provisions the States shall have initial (and primary)
				enforcement authority with respect to such requirements, except that the
				Secretary under section 2793 may directly monitor compliance with such
				provisions as well.
						.
			(b)Conforming
			 amendments regarding disclosure of information
				(1)Reference in the
			 group marketSection 2713 of
			 the Public Health Service Act (42 U.S.C. 300gg–13)) is amended by adding at the
			 end the following new subsection:
					
						(c)Reference to
				disclosure of informationFor
				provision requiring disclosure of information by health insurance issuers, see
				section
				2794(d).
						.
				(2)Reference in the
			 individual marketSection
			 2761 of the Public Health Service Act is amended by adding at the end the
			 following new subsection:
					
						(c)Reference to
				disclosure of informationFor
				provision requiring disclosure of information by health insurance issuers, see
				section
				2794(d).
						.
				6.Office of Health
			 Insurance Oversight
			(a)In
			 generalTitle XXVII of the
			 Public Health Service Act, as amended by sections 3 and 4, is amended by adding
			 at the end of part C the following new section:
				
					2795.Office of
				Health Insurance Oversight
						(a)EstablishmentThere is established within the Department
				of Health and Human Services an Office of Health Insurance Oversight (referred
				to in this section as the Office). The Office shall be headed by
				a Director of Health Insurance Oversight (referred to in this section as the
				Director) who shall be appointed by and report directly to the
				Secretary.
						(b)Duties
							(1)Promotion of
				accountability in health insurance
								(A)In
				generalThe Director shall implement accountability initiatives
				under section 2793.
								(B)ClearinghouseThe
				Director shall provide, in consultation with the National Association of
				Insurance Commissioners, for a clearinghouse for State health insurance
				regulators to share information concerning, and help them to enact and enforce,
				Federal health insurance requirements.
								(2)Promote
				transparency in health insuranceThe Director shall implement transparency
				initiatives under section 2794.
							(3)Consumer
				information, assistance
								(A)In
				generalThe Director shall
				provide for consumer information assistance on health insurance coverage, and
				Federal health insurance consumer protections under this title, including
				through carrying out activities under this paragraph.
								(B)Information
				resourcesThe Director shall
				develop health insurance information resources for consumers, including
				coverage facts labels for patient claims scenarios developed under section
				2794(b)(4) and web-based information on average price ranges for out-of-network
				services based on geography.
								(C)ServiceThe
				Director shall establish a consumer assistance service that, directly or in
				coordination with State health insurance regulators and consumer assistance
				organizations, receives and responds to inquiries and complaints concerning
				health insurance coverage with respect to Federal health insurance requirements
				and under State law.
								(4)Health Insurance
				Consumer Assistance Grants
								(A)In
				generalThe Director shall provide for grants to public, private
				or not-for-profit consumer assistance organizations to develop, support, and
				evaluate consumer assistance programs related to selecting and navigating
				health care coverage. Such a grant shall only be made pursuant to an
				application made to the Director. In making such grants, the Director shall
				attempt to ensure regional and geographic equity.
								(B)Grant
				requirementAs a condition of receiving such a grant, an
				organization shall be required to collect and report data to the Director on
				the types of problems and inquiries encountered by consumers they serve. Data
				shall be used by the Director to inform enforcement activities and be shared
				with State insurance regulators, the Department of Labor, and the Secretary of
				the Treasury.
								(C)Appropriations
				and authorizationsThere is hereby appropriated, out of any funds
				in the Treasury not otherwise appropriated for the first fiscal year in which
				this section is in effect, $30,000,000 for grants under this paragraph, to be
				available until expended. For each subsequent fiscal year there are authorized
				to be appropriated such sums as may be necessary for such grants.
								(5)Administration
				of high risk poolThe Director shall administer the high risk
				pool program under section 2745.
							(6)Administration
				of grants to state insurance departmentsThe Director shall administer the program
				of grants to State insurance departments under section 2793(d).
							(c)Periodic
				reportsThe Director shall
				submit periodic reports to Congress on the Office’s activities.
						(d)Coordination
							(1)Federal
				officialsThe Director shall
				coordinate, with the Secretaries of Labor and Treasury, activities under this
				section with respect to requirements that affect health insurance coverage
				offered in connection with group health plans, including coordination in
				—
								(A)development and
				dissemination of information; and
								(B)consumer inquiries
				and complaints relating to Federal health insurance requirements.
								(2)State health
				insurance regulatorsIn
				carrying out the Office’s activities, the Director shall—
								(A)coordinate with
				State health insurance regulators regarding data collection and disclosure and
				audit and enforcement activities in order to avoid duplication and to use
				regulatory resources most efficiently;
								(B)monitor State efforts to implement and
				enforce consumer protections consistent with Federal health insurance
				requirements;
								(C)provide technical
				assistance to States seeking to implement and enforce consumer protections
				consistent with such requirements; and
								(D)provide for regular
				communication with such regulators to coordinate enforcement efforts and
				sharing of information
								(e)Transfer of
				personnel and resourcesThe Secretary shall provide for the
				transfer to the Office of those personnel and resources within the Department
				of Health and Human Services that, as of the date of the enactment of this
				section, relate directly to the responsibilities of the Director under this
				section.
						(f)Authorization of
				appropriationsIn addition to
				amounts made available under subsection (b)(4)(C), there are authorized to be
				appropriated to carry out this section $20,000,000 for the first fiscal year
				beginning after the date of the enactment of this section and such sums as may
				be necessary for subsequent fiscal
				years.
						.
			(b)Conforming
			 amendments regarding additional authority
				(1)Group
			 marketSection 2722 of such
			 Act (42 U.S.C. 300gg–22) is amended by adding at the end the following new
			 subsection:
					
						(c)Reference to
				additional authorityFor
				additional Secretarial authorities with respect to requirements under this
				part, see sections 2793 and
				2794.
						.
				(2)Individual
			 marketSection 2761 of such Act (42 U.S.C. 300gg–61) is amended
			 by adding at the end the following new subsection:
					
						(c)Reference to
				additional authorityFor
				additional Secretarial authorities with respect to requirements under this
				part, see sections 2793 and
				2794.
						.
				7.Standards and
			 accountability and transparency initiatives for group health plans through
			 Departments of Labor and the Treasury
			(a)StandardsIn coordination with the Secretary of
			 Health and Human Services, the Secretaries of Labor and the Treasury shall
			 establish for group health plans standards comparable to the standards
			 developed by the Secretary of Health and Human Services for group health
			 insurance coverage under section 2708 of the Public Health Service Act, as
			 added by section 3(a), in order to promote quality, fair marketing, and honesty
			 in out-of-network coverage under such plans and to permit participants to make
			 an informed decision in cases where they are offered a choice of coverage under
			 such a plan.
			(b)Accountability
			 and transparency initiativesIn coordination with the Secretary of
			 Health and Human Services, the Secretaries of Labor and the Treasury shall
			 jointly undertake accountability and transparency initiatives with respect to
			 group health plans similar to those undertaken by the Secretary of Health and
			 Human Services with respect to group and individual health insurance coverage
			 under sections 2793 and 2794 of the Public Health Service Act, as added by
			 sections 4 and 5 of this Act.
			(c)Group health
			 plan definedIn this section,
			 with respect to the Secretary of Labor and the Secretary of the Treasury, the
			 term group health plan has the meaning such term for purposes of
			 part 7 of subtitle B of title I of the Employee Retirement Income Security Act
			 of 1974 and chapter 100 of the Internal Revenue Code of 1986,
			 respectively.
			
